Exhibit 10.5

EXECUTION COPY

AMENDMENT NO. 1 TO THE

MASTER OWNER TRUST AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Master Owner Trust Agreement is
made as of November 10, 2009 by and among Navistar Financial Securities
Corporation, a Delaware corporation (“NFSC”), and Deutsche Bank Trust Company
Delaware, a Delaware banking corporation, as Master Owner Trust Trustee (the
“Master Owner Trust Trustee”).

NFSC, as Seller and the Master Owner Trust Trustee are parties to a Master Owner
Trust Agreement, dated as of June 10, 2004 (the “Master Owner Trust Agreement”).
The Seller and the Master Owner Trust Trustee have agreed to amend the Master
Owner Trust Agreement in the manner set forth herein. Capitalized terms used
herein but not otherwise defined have the meanings set forth in the Master Owner
Trust Agreement.

 

1. Amendment to Section 2.6. Section 2.6 shall be amended and deleting the fifth
sentence thereof and replacing it with the following:

“It is the intention of the parties hereto that, solely for purposes of federal
income taxes, state and local income and franchise taxes, and any other taxes
imposed upon, measured by, or based upon gross or net income, the Master Owner
Trust shall be treated as a division or branch of the Seller; provided, that, if
the Master Owner Trust Certificates are owned by more than one Person, the
parties agree to treat the Master Owner Trust as a partnership.”

 

2. Amendment to Section 3.4(b). Section 3.4(b) shall be amended by deleting it
in its entirety and replacing it with the following:

“(b) The initial Master Owner Trust Certificateholders may at any time, without
consent of the Noteholders, sell, transfer, convey or assign in any manner its
rights to and interests in the Master Owner Trust Certificates, provided that:
(i) such action will not result in a reduction or withdrawal of the rating of
any class of Notes, (ii) the Master Owner Trust Certificateholders provide to
the Master Owner Trust Trustee and the Indenture Trustee an opinion of
independent counsel that such action will not cause the Master Owner Trust to be
treated as an association (or publicly traded partnership) taxable as a
corporation for federal income tax purposes, (iii) such transferee or assignee
agrees to take positions for tax purposes consistent with the tax positions
agreed to be taken by the Master Owner Trust Certificateholders and (iv) the
conditions set forth in Section 3.4(g) have been satisfied. Further, any
subsequent transfer of a Master Owner Trust Certificate by a transferee or
assignee must also comply with the foregoing provisions. In addition, no
transfer of a Master Owner Trust Certificate shall be registered unless the
transferee shall have



--------------------------------------------------------------------------------

provided to the Master Owner Trust Trustee and the Certificate Registrar an
opinion of counsel that in connection with such transfer no registration of the
Master Owner Trust Certificates is required under the Securities Act or
applicable state law or that such transfer is otherwise being made in accordance
with all applicable federal and state securities laws. No Master Owner Trust
Certificate (other than the Master Owner Trust Certificates issued to and held
by the Seller) may be subdivided upon transfer or exchange in a manner such that
the resulting Master Owner Trust Certificate represents less than a 2.00%
fractional undivided interest in the Master Owner Trust (or such other amount as
the Seller may determine in order to prevent the Master Owner Trust from being
treated as a “publicly traded partnership” under Section 7704 of the Internal
Revenue Code, but in no event less than a 1.00% fractional undivided interest in
the Master Owner Trust).”

 

3. Amendment to Article IX. Section 9.14 shall be added to Article IX in proper
numerical order to read as follows:

“Section 9.14 Master Owner Trust Certificateholder’s TALF Related Signing
Authority. In connection with the Federal Reserve Bank of New York’s Term
Asset-Backed Securities Loan Facility (“TALF”), the Master Owner Trust
Certificateholder shall be authorized to execute and deliver on behalf of the
Master Owner Trust and cause the Master Owner Trust to perform (i) any
“Certification as to TALF Eligibility for Non-Mortgage-Backed ABS”, (ii) any
“Indemnity Undertaking”, (iii) any “Management Report on Compliance” and
(iv) any other documents, certificates, agreements and instruments contemplated
thereby or related thereto or otherwise necessary or incidental to qualifying
under TALF. Any action taken on behalf of the Master Owner Trust by the Master
Owner Trust Certificateholder (as Master Owner Trust Certificateholder or
Seller) prior to the date hereof with respect to TALF, including execution of
any Indemnity Undertaking, Certificate as to TALF Eligibility for
Non-Mortgage-Backed ABS and Management Report on Compliance, is hereby
ratified.”

 

4. Miscellaneous. This Amendment shall be construed in accordance with the
internal laws of the State of Delaware, without reference to its conflict of law
provisions. This Amendment may be executed in two or more counterparts, each of
which shall be an original, but all of which together constitute one and the
same instrument. The provisions of this Amendment shall be deemed to be
incorporated in, and made a part of, the Master Owner Trust Agreement; and the
Master Owner Trust Agreement, as amended by this Amendment, shall be read, taken
and construed as one and the same instrument. Promptly after the execution of
this Amendment the Master Trust Trustee shall furnish written notification of
the substance of this Amendment to the Indenture Trustee and each Note Rating
Agency.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Master Owner Trust Agreement to be duly executed by their respective officers as
of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION as Seller and as Master Owner Trust
Certificateholder By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer  
and Treasurer DEUTSCHE BANK TRUST COMPANY DELAWARE not in its individual
capacity but solely as Master Owner Trust Trustee By:  

/s/ Elizabeth B. Ferry

Name:   Elizabeth B. Ferry Title:   Vice President By:  

/s/ Michelle S. Farally

Name:   Michelle S. Farally Title:   Assistant Vice President

 

3